     Case 3:18-cr-00100-L Document 90 Filed 10/15/20       Page 1 of 6 PageID 645



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA                   §
                                           §
V.                                         §          No. 3:18-cr-100-L
                                           §
DAVID MICHAEL LADD,                        §
                                           §
             Defendant.                    §

            MEMORANDUM OPINION AND ORDER GRANTING IN
             PART AND DENYING IN PART SECOND MOTION
                 TO AMEND CONDITIONS OF RELEASE

       Defendant David Michael Ladd previously moved the Court to amend the

conditions of release that were imposed when Ladd was released after his arrest on

a criminal complaint alleging that he failed to register as a sex offender, in violation

of 18 U.S.C. § 2250. See Dkt. No. 66; see also Dkt. Nos. 1, 9, & 10.

       United States District Judge Sam A. Lindsay referred that Motion to Amend

Conditions of Release [Dkt. No. 66] to the undersigned United States magistrate

judge for hearing, if necessary, and determination, see Dkt. No. 67. The government

filed an amended response. See Dkt. No. 69. Ladd filed a reply brief. See Dkt. No. 70.

And the Court denied the motion. See Dkt. No. 71.

       Ladd has filed a Second Motion to Amend Conditions of Release, see Dkt. No.

88, asking the Court to remove the location monitoring and/or the home detention

conditions of his pretrial release and to amend the residence restriction to provide

that he must “maintain a residence as approved by Pretrial Services,” id. at 5.

       This motion is automatically referred to the undersigned under Special Order
   Case 3:18-cr-00100-L Document 90 Filed 10/15/20         Page 2 of 6 PageID 646



3-251.

         The government responded, see Dkt. No. 89, opposing Ladd’s request to

eliminate the home detention and location monitoring conditions but reporting that

the government does not object to the proposed amendment to the conditions of

release to provide that Ladd must “maintain a residence as approved by Pretrial

Services,” id. at 6.

         For the reasons and to the extent explained below, the Court grants in part

and denies in part Ladd’s Second Motion to Amend Conditions of Release [Dkt. No.

88].

                              Applicable Background

         Following Ladd’s arrest on the criminal complaint and his temporary

detention, see Dkt. Nos. 1, 2, 4, 5, 6, 7, & 8, a hearing on probable cause and the

government’s motion to detain Ladd pretrial [Dkt. No. 3] was conducted before the

undersigned on February 5, 2018, see Dkt. No. 9. The Court found probable cause, see

id. – and a grand jury in this district subsequently indicted Ladd for one count of

failure to register under Section 2250, see Dkt. No. 13. But the Court denied the

motion for pretrial detention and instead released Ladd after imposing certain

pretrial conditions, including (1) that he be restricted to his residence at all times

except for “religious services; medical, substance abuse, or mental health treatment;

attorney visits; court appearances; court-ordered obligations; or other activities

approved in advance by the pretrial services office or supervising officer” and (2) that

he “submit to location monitoring as directed by the pretrial services office or


                                         -2-
   Case 3:18-cr-00100-L Document 90 Filed 10/15/20         Page 3 of 6 PageID 647



supervising officer and comply with all of the program requirements and instructions

provided,” Dkt. No. 10 at 2.

       The Court has not yet reset Ladd’s jury trial. See Dkt. No. 86.

                                   Legal Standards

              The Bail Reform Act directs the judicial officer to order pretrial
       release on personal recognizance or upon the execution of an unsecured
       appearance bond “unless the judicial officer determines that such
       release will not reasonably assure the appearance of the person as
       required or will endanger the safety of any other person or the
       community.” 18 U.S.C. § 3142(b). If the preceding terms will not
       reasonably assure appearance or will endanger safety, then the judicial
       officer is directed to consider a number of conditions to be attached to a
       release order. 18 U.S.C. § 3142(c).

United States v. Byrd, 969 F.2d 106, 109 (5th Cir. 1992) (per curiam) (quoting United

States v. Ploof, 851 F.2d 7, 9 (1st Cir. 1988)).

              Proper conditions of pretrial release under Section 3142(c) are not
       intended to punish defendants, who have not yet been convicted of or
       sentenced for the charged offenses at issue. ...
              In setting conditions under Section 3142(c)(1), the Court’s task,
       rather, is to ascertain and “impose the least restrictive combination of
       conditions that the court determines will reasonably assure [a
       defendant’s] appearance as required and the safety of any other person
       and the community.” United States v. Yeh, No. 3:08-cr-96-P, 2013 WL
       6568118, at *2 (N.D. Tex. Dec. 13, 2013). And the Court is directed to
       impose conditions that will reasonably assure – not guarantee – the
       appearance of the person as required and the safety of any other person
       and the community. See United States v. Fortna, 769 F.3d 243, 250 (5th
       Cir. 1985).

United States v. Barker, No. 3:16-cr-516-D, 2017 WL 345643, at *13 (N.D. Tex. Jan.

24, 2017).

       Applicable to the charge against Ladd – which is a charge implicated by the

Adam Walsh Amendments to the Bail Reform Act – “any release order shall contain,


                                           -3-
   Case 3:18-cr-00100-L Document 90 Filed 10/15/20            Page 4 of 6 PageID 648



at a minimum, a condition of electronic monitoring and each of the conditions

specified at subparagraphs (iv), (v), (vi), (vii), and (viii)”: that a defendant “abide by

specified restrictions on personal associations, place of abode, or travel”; “avoid all

contact with an alleged victim of the crime and with a potential witness who may

testify concerning the offense”; “report on a regular basis to a designated law

enforcement agency, pretrial services agency, or other agency”; and “comply with a

specified curfew.” 18 U.S.C. § 3142(c)(1)(B); see United States v. Torres, 566 F. Supp.

2d 591, 595 (W.D. Tex. 2008) (“Where a court decides to release a defendant charged

with these offenses targeted by the Amendments, upon any condition beyond release

on personal recognizance or release on an unsecured appearance bond, the Adam

Walsh Amendments mandate that the court also impose the additional conditions

prescribed by the Amendments.” (citing United States v. Crowell, Nos. 06-M-1095, 06-

CR-291E(F), 06-CR-304S(F), 2006 WL 3541736, at *4 (W.D.N.Y. Dec. 7, 2006))).

       “The judicial officer [who set a defendant’s conditions of pretrial release] may

at any time amend the order to impose additional of different conditions of release.”

18 U.S.C. § 3142(c)(3). But, in exercising the “authority to modify pretrial release

conditions,” that judicial officer must “remain[ ] mindful that such conditions

continue to satisfy the goals of the [Bail Reform] Act to reasonably assure a

defendant’s appearance at his or her trial and the safety of the community.” United

States v. Phua, No. 2:14-cr-00249-APG-PAL, 2015 WL 127715, at *1 (D. Nev. Jan. 8,

2015) (citing 18 U.S.C. § 3142(f), (g), & (c)(3); 28 U.S.C. § 636(a)(2); see also id. (noting

that, “[i]n ensuring that the goals of the Act are satisfied, a magistrate judge is guided


                                            -4-
   Case 3:18-cr-00100-L Document 90 Filed 10/15/20          Page 5 of 6 PageID 649



by 18 U.S.C. § 3142(f), which requires a defendant to establish that new information

exists that was not known to him or her at the time of the initial detention hearing,

and that this new information is material to his or her release conditions regarding

flight or dangerousness” (citation omitted)).

                                       Analysis

      Without opposition, the Court will modify Ladd’s release conditions to provide

that he must “maintain a residence as approved by Pretrial Services.”

      But, for the reasons that the Court already explained and incorporates here,

see Dkt. No. 71, the Court cannot accept Ladd’s arguments that the length of his

compliance and his health concerns warrant removing his location monitoring and

home detention conditions. Although another 1.5 years have passed since the Court’s

last ruling, as the government aptly notes, that Ladd has continued to comply with

his conditions of release to date – as he is legally required to do – does not entitle him

to end those conditions now, which appear to be effective as part of the least

restrictive combination of conditions necessary to reasonably assure his appearance

as required and the safety of any other person and the community.

      And the Court is likewise persuaded that the supervising pretrial services

officer’s concerns likewise do no support removing these conditions, where, as the

government notes, this case will remain pending regardless of how the Court decides

this motion and where Ladd’s current pretrial conditions expressly permit him to

seek medical or mental health treatment.

      In fact, the Court believes that the record before it supports a further


                                          -5-
      Case 3:18-cr-00100-L Document 90 Filed 10/15/20    Page 6 of 6 PageID 650



modification to require that Ladd must get mental health or psychiatric counseling

or treatment as directed by Pretrial Services. But, for the reasons the Court

previously explained, see Dkt. No. 71, and the reasons that the government now offers

in opposition, see Dkt. No. 89, Ladd has not shown the Court that it should modify

the current conditions of pretrial release to remove location monitoring and home

detention because those conditions are no longer the least restrictive necessary to

reasonably assure his appearance as required and the safety of any other person and

the community – which, on the record here, the Court again finds they continue to

be.

                                    Conclusion

        The Court GRANTS in part and DENIES in part Defendant David Michael

Ladd’s Second Motion to Amend Conditions of Release [Dkt. No. 88] and ORDERS

that his existing conditions of pretrial release are modified to (1) provide that Ladd

must maintain a residence as approved by Pretrial Services and (2) impose the

additional condition that Ladd must get mental health or psychiatric counseling or

treatment as directed by Pretrial Services.

        SO ORDERED.

        DATED: October 15, 2020

                                       _________________________________________
                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                         -6-
